1 Reported in 217 N.W. 350.
Action to recover for money alleged to have been loaned by plaintiff to defendant in 1919, and for labor performed.
There is evidence in the record sufficient to sustain a finding that defendant borrowed $170 and also that he received from plaintiff a $50 Liberty bond, none of which was ever repaid or returned except the sum of $20 paid on account thereof during the year 1921, leaving a balance of $200 owing upon such indebtedness, which together with six years' interest would equal the verdict of $272 returned by the jury. Under this view of the case there was a clear question of fact for the jury, and the claim that the debt was barred by the statute disappears. The jury evidently found in favor of defendant on the charge for labor.
Affirmed. *Page 621